Order of the Surrogate’s Court of Westchester county modified, and the application of the executor granted to the extent of allowing a deduction for a proportionate share of the debts and expenses from the tax assessed under section 221-b of the Tax Law,* for the reason that the original order assessing the additional tax, -without making such deduction, was without warrant in the taxing statute, and, therefore, void, and that the estate was entitled as a matter of right to the deduction claimed in this respect. The order as modified is affirmed, without costs. (See Matter of Watson, 226 N. Y. 384; Matter of Washbourne, 229 id. 518; Matter of Gihon, 169 id. 443; Matter of Silliman, 79 App. Div. 98; Matter of Coogan, 27 Misc Rep. 563; affd., 45 App. Div. 628; affd., 162 N. Y. 613.) Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur. Settle order before Mr. Justice Manning.

 Added by Laws of 1917, chap. 700; repealed by Laws of 1920, chap. 644.— [Rep.